ACCEPTED
                                                                                       03-15-00430-CV
                                                                                               6600492
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 8/21/2015 12:47:34 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                           NO. 03-15-00430-CV
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                                     In The                         AUSTIN, TEXAS
                                                               8/21/2015 12:47:34 PM
                       Third Court of Appeals                      JEFFREY D. KYLE
                                                                        Clerk

                               AT   AUSTIN, TEXAS

Sanadco Inc., Mahmoud A. Isba, Broadway Grocery, Inc., Shariz, Inc., Ruby
& Sons Store, Inc., and Rubina Noorani,
                                                           APPELLANTS
                                       VS.

The Office of the Comptroller of Public Accounts; Glenn Hegar, in his
individual and official capacities as Comptroller of Public Accounts for the
State of Texas; and Ken Paxton in his official capacity as Attorney General
of the State of Texas,
                                                                 APPELLEES
            __________________________________________________________
                        Appeal From Cause No D-1-GN-13-004352
                     The 250th District Court Of Travis County, Texas
                         The Honorable Karin Crump, Presiding
            __________________________________________________________

                APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME
                  FOR FILING RECORD AND TO TRANSFER RECORD
            ___________________________________________________________


TO THE HON0RABLE THIRD COURT OF APPEALS:

         NOW COME SANADCO INC, MAHMOUD AHMED ISBA, BROADWAY
GROCERY, INC., SHARIZ, INC., RUBY & SONS STORE, INC., AND RUBINA
NOORANI, Appellants in the above-referenced cause, and file this Motion to
Transfer the record filed in an accelerated appeal, and for cause would show the
court:


 1.      The Clerk has previously filed a record in this court in Accelerated

         Appeal No. 03-14-00771-CV consisting of the then-existing records
     from Cause No. D-1-GN-13-004352 filed in the 200th District Court

     of Travis County, Texas. The court is requested to take judicial

     notice of the files in this cause.

2.   The court entered judgment in No. 03-14-00771 on July 3, 2015

     from which no motion for rehearing was filed, and the judgment

     became final on August 2, 2015.

3.   Judgment was rendered in Cause No. D-1-GN-13-004352 on April

     27, 2015, denying Appellants’ Application for Temporary

     Restraining Order and Temporary Injunction for lack of

     jurisdiction and stayed all further proceedings pending judgment

     in No. 03-14-00771. (Exhibit A)

4.   Appellants extended the time for filing appeal by timely filing a

     Motion for New Trial on May 18, 2015. (Exhibit B). No hearing was

     held, and said motion became final by operation of law on July 12,

     2015, and the court’s plenary jurisdiction expired on August 11,

     2015.

5.   It now appears that the judgment appealed from was not a final

     judgment because it was a denial of temporary orders, and not on

     the merits of the case, thus the appeal may not be pursued until a

     hearing on the merits is conducted.

6.   No date has been set for a hearing on the merits, and it is

     anticipated that the parties may require time to prepare motions
       for summary judgment prior to setting the merits hearing.

  7.   Without an extension of time to file the record, it will become due

       on August 27, 2015.

                                 PRAYER

       ALL PREMISES CONSIDERED, Appellants respectfully move the

court to abate these proceedings and extend the time for filing the record

pending a final judgment on the merits in Cause No. D-1-GN-13-004352,

and to grant Appellants motion to transfer the clerk’s record on file in No.

03-14-00771 pending this appeal.

                                           Respectfully submitted,

                                           By: /s/ Samuel T Jackson
                                           Law Office of
                                           Samuel T. Jackson
                                           Texas Bar No. 10495700

                                           2315 Vernell Way
                                           Round Rock, TX 78664-4617
                                           Mob. (512) 924-5794
                                           Tel. (512) 692-6260
                                           Fax. (866) 722-9685
                                           FOR APPELLANTS
                                           Email: jacksonlaw@hotmail.com
                         CERTIFICATE OF SERVICE

      I hereby certify by my signature above that a true and correct copy of
the above and foregoing instrument was served on the parties or their
attorneys via facsimile, certified mail, return receipt requested, and/or
hand delivery on August 21, 2015, in accordance with the Texas Rules of
Appellate Procedure, to the following:

JACK HOHENGARTEN
Assistant Attorney
General State Bar No.
09812200 Office of the
Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348
jack.hohengarten@texasattorneygeneral.gov
Attorney for Appellees


                      CERTIFICATE OF CONFERENCE

     I hereby certify by my signature above that I have conferred with
opposing counsel of record regarding this motion by electronic mail dated
August 18, at 2:04 p.m., and have been advised that he does not oppose this
motion.